Judgment, Supreme Court, New York County (Brenda S. Soloff, J., on speedy trial motion; Laura E. Drager, J., at jury trial and sentence), rendered January 3, 2001, convicting defendant of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s speedy trial arguments are unpreserved and we decline to review them in the interest of justice. Defendant’s motion merely cited the length of the delay, without elabora*87tion, and when the People identified the exclusions upon which they intended to rely, defendant did not respond, and thus failed to identify any legal or factual impediments to the use of those exclusions (People v Goode, 87 NY2d 1045, 1047 [1996]). Were we to review these claims, we would find that the motion was properly denied.
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent count (see People v Spence, 290 AD2d 223 [2002], lv denied 98 NY2d 641 [2002]; People v Kulakov, 278 AD2d 519 [2000], lv denied 96 NY2d 785 [2001]). Concur—Tom, J.P., Saxe, Ellerin, Williams and Gonzalez, JJ.